Stacy, C. J.
The status of the named defendant, Charles B. Holla-day, whether properly in court and subject to its orders, is an open and *232disputed question. No determination of tbe matter bas been made in tbe Superior Court. Tbis suffices to sustain tbe order impounding tbe stock and to protect tbe corporate defendant from any claim for failure to transfer it. Indeed, it may be doubted whether an agent who executes a power of attorney in bis own favor, without specific authorization, would do more than convert himself into a trustee. Hatcher v. Williams, ante, 112; LaVecchia v. Land Bank, 218 N. C., 35, 9 S. E. (2d), 489. But however tbis may be, we apprehend, tbe basis of tbe dissolution of tbe injunction against Charles B. Holladay was tbe plaintiff’s revocation of bis authority and tbe fact that be no longer bad possession of tbe stock. 2 Am. Jur., 39.
No error bas been shown in respect of tbe order from which tbe corporate defendant appeals. Tbe cause bas not yet been reached for bearing upon tbe merits.
Affirmed.
DeviN,' J\, took no part in tbe consideration or decision of tbis case.